                  Case 1-18-42802-nhl      Doc 41       Filed 03/11/19        Entered 03/11/19 19:01:25




450 Seventh Ave            March 11, 2019
Suite 1408
New York, NY 10123
                           Via ECF
                           Honorable Nancy Hershey Lord
                           U.S. Bankruptcy Court, EDNY
                           Conrad B. Duberstein Courthouse
Danielle P. Light          271-C Cadman Plaza East - Suite 1595
T. 646.490.6677
F. 347.491.4048            Brooklyn, NY 11201-1800
dlight@hasbanilight.com

Licensed in NY & NJ                RE:      Northfield 30 Corp.
                                            Rule 11 Motion


                           Dear Hon. Judge Lord:

                           We are counsel for Creditor JDP Mortgage, LLC (“JDP”). On February 20, 2019,
                           JDP’s counsel, Hasbani & Light, P.C., served a copy of the Motion for Rule 11
                           Sanctions (the “Motion”) upon Ilan David Avitsedek at his home address. This
                           Court adjourned the Motion to March 12, 2019 at 3:30pm.

                           Pursuant to the Eastern District of New York’s Local Bankruptcy Rule 9006-1
                           entitled “Time for Service and Filing of Motions and Answering Papers,” an
                           opposition “shall be served so as to be received not later than 7 days before the
                           hearing date.” See Rule 9006-1(ii). Once an opposition is filed, the movant has to
                           submit its reply 3 days before the hearing date. See Rule 9006-1(iii). Rule 9006-1
                           also states that “[a]ny party filing papers with the Court within 3 days prior to a
                           hearing date shall contact chambers to advise that such papers have been filed.” See
                           Rule 9006-1.

                           Here, Debtor, Northfield 30 Corp. (“Debtor”) filed its opposition on ECF on March
                           7, 2019. Since the hearing on the Motion is scheduled for March 12, 2019, the
                           opposition was filed in violation of Rule 9006-1(ii) since it was filed less than 7 days
                           before the hearing date.

                           As a result of the foregoing, this Court should disregard the opposition and grant
                           JDP’s Motion.1 In the alternative, we respectfully request an adjournment of the
                           March 12, 2019 hearing on the Motion so that JDP can submit a reply to Debtor’s
                           opposition. Many of Debtor’s arguments in opposition are inflammatory and false.

                           1
                            The Court should note that the Debtor’s opposition completely ignores the Court’s motion for
                           sanctions against the Debtor for its contempt of the Court’s prior orders.
Case 1-18-42802-nhl    Doc 41     Filed 03/11/19     Entered 03/11/19 19:01:25



         We thank the Court for its time and consideration of this matter.


         Sincerely,

         /s/Danielle P. Light
         Danielle P. Light, Esq.
         Counsel for Creditor JDP Mortgage, LLC
